DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 filed 05/04/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "each position of the focus lens".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that while in the art a focus lens may have one or more positions, that no “position(s)” were previously recited.
Claim 5 recites the limitation "each position of a zoom lens".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that while in the art a zoom lens may have one or more positions, that no “position(s)” were previously recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 26-30, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Pub. No. 20180224721) in view of Saito (U.S. Pub. No. 20170180638).
Regarding claim 22, Pan discloses:
An image pickup accessory detachably attachable to an image pickup apparatus (interchangeable lens 100 is detachably mounted on the camera body 200 along with teleconverter 300, par. 37, 79-82), the image pickup accessory comprising:
a diaphragm and an optical member (diaphragm 108 and focus lens 106 (additionally teleconversion lens 302 of teleconverter 300, par. 80) where interchangeable lens 100 includes an imaging optical system 102 (a zoom lens 104, a focus lens 106, and a diaphragm 108), par. 50);
at least one processor (lens-side CPU 120 controls each unit of the interchangeable lens 100 using the RAM 122 as a work area according to a control program (firmware) stored in the ROM 124 or the flash ROM 126, par. 54); and
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as a communication unit and a diaphragm control unit (RAM 122 where lens-side CPU 120 controls each unit of the interchangeable lens 100 using the RAM 122 as a work area according to a control program (firmware) stored in the ROM 124 or the flash ROM 126, par. 54), and the at least one memory storing optical information (flash ROM 126 is a nonvolatile memory that stores firmware or lens data of the interchangeable lens 100 downloaded from the camera body 200 or acquired via a recording medium or a network, a serial number (individual identification information) of the interchangeable lens 100, and the like, par. 53),
wherein the communication unit communicates with the image pickup apparatus (lens-side communication unit 150 of the interchangeable lens 100 where body-side communication unit 250 performs signal transmission and reception (communication) to and from the lens-side communication unit 150 of the interchangeable lens 100 according to a command of the body-side CPU 220, par. 78);
wherein the diaphragm control unit controls the diaphragm (diaphragm control unit 118 controls a diaphragm area of the diaphragm 108 according to a command from the lens-side CPU 120, par. 51) based on a request for diaphragm control received from the image pickup apparatus via the communication unit (body-side CPU 220 collectively controls an entire operation of the imaging device 10, par. 69 and body-side CPU 220 determines the diaphragm information (F-number), par. 75), and
wherein the communication unit transmits the optical information to the image pickup apparatus (lens data is transmitted to the camera body 200, par. 125-132, 144).
While Pan discloses using a F-number in par. 75 as diaphragm information for the system, Pan is silent with regards to wherein as the optical information, the memory unit stores at least one of first information on a relationship between a diaphragm position and a variation in a light amount during the diaphragm control, and second information corresponding to the diaphragm position and light transmittance of the image pickup accessory.   Saito discloses this in par. 18, 38, and 39 where an  interchangeable lens 101 stores, as unique information, optical information (a focal length, a F-number, a focus sensitivity, a focus correction amount, etc.) and characteristic information, and can send the information to the camera body 130 and when the lens accessory 110 is attached to the interchangeable lens 101, the characteristic information of the lens accessory 110 may be sent to the camera body 130 where the “optical information” means optically unique information, such as a focus lens sensitivity and a focus correction amount information, which changes in accordance with a zoom, focus, F-number, etc. (note that f-number is related by a ratio to the diameter size of the aperture of the diaphragm using the focal length).  As can be seen in par. 36-40 this is advantageous in that a camera CPU can perform photometry based on the current values and calculate an appropriate new f-number for subsequent image capture.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein as the optical information, the memory unit stores at least one of first information on a relationship between a diaphragm position and a variation in a light amount during the diaphragm control, and second information corresponding to the diaphragm position and light transmittance of the image pickup accessory.
Regarding claim 26, Pan further discloses:
		an optical member is an optical element (focus lens 106, par. 50)
While Pan discloses focus lens 106 as an optical element, Pan is silent with regards to the transmittance varies from a center toward a radial direction.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using lenses that include a transmittance varies from a center toward a radial direction, such as vignetting.  This is advantageous in an image captured with a vignette lens the attention of a viewer can be drawn to a center of the image as the image is brighter in the center than the outside.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmittance varies from a center toward a radial direction.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 27, Pan further discloses:
optical member is detachably attachable to the image pickup accessory (interchangeable lens 100 is mounted alone on the camera body 200 or interchangeable lens 100 is mounted on the camera body via the teleconverter 300, par. 127-132), and
wherein the communication unit transmits a signal indicating detachment or attachment of the optical member to the image pickup apparatus (based on voltages of terminals B05 and B09 that are changed by the act of mounting the teleconverter and lens the body-side CPU is made aware of mounting/attachment, par. 101-103, where lens-side communication unit 150 performs communication with the camera body 200 and the teleconverter 300 via a plurality of signal terminals provided on the lens mount 160, par. 55).
Regarding claim 28, Pan further discloses:
in the image pickup accessory, the optical member is replaceable with a plurality of optical members having different characteristics (individual identification information of a teleconverter is transmitted meaning there can be multiple different teleconverters, par. 119),
wherein the memory unit stores the optical information on each of the plurality of optical members which are replaceable (the serial number of the teleconverter 300 included in the received teleconverter identification information is acquired (step S406), and the serial number (combination identification information) unique to the combination of the interchangeable lens 100 and the teleconverter 300 is generated and transmitted to the camera body 200, par. 127, where flash ROM 126 stores lens data, par. 53), and
wherein the communication unit transmits the optical information on each of the plurality of optical members to the image pickup apparatus (teleconverter optical characteristic data includes a focal length scaling ratio, but the present invention is not limited thereto and may include data such as a rate of change in a diaphragm value (F-number), par. 119, where lens data related to the interchangeable lens 100 and teleconverter is transmitted to the camera body CPU 200, par. 123).
Regarding claim 29, Pan further discloses:
communication unit transmits the optical information at a time the image pickup accessory is attached to the image pickup apparatus, or transmits the optical information at predetermined timing in response to a request from the image pickup apparatus (when the interchangeable lens 100 and teleconverter 300 are mounted the identification information is acquired by the body-side CPU, par. 129).
Regarding claim 30, Pan further discloses:
memory unit stores, as the optical information, optical information on a combination of the image pickup accessory and each of a plurality of intermediate accessories of different types (the serial number of the teleconverter 300 included in the received teleconverter identification information is acquired (step S406), and the serial number (combination identification information) unique to the combination of the interchangeable lens 100 and the teleconverter 300 is generated and transmitted to the camera body 200, par. 127, where flash ROM 126 stores lens data, par. 53).
Regarding claim 36, see the rejection of claim 22 and note is was shown in par. 18, 38, and 39 of Saito that as the optical information, the memory unit further stores third information corresponding to diaphragm position where “optical information” is sent to the camera body where the “optical information” means optically unique information such as a focus lens sensitivity and a focus correction amount information, which changes in accordance with a zoom, focus, F-number, etc and that is was shown that the f-number is related by a ratio to the diameter size of the aperture of the diaphragm using the focal length.

Allowable Subject Matter
Claims 1-3, 6-21, and 32-35 allowed.
Claim 1 is allowed for similar reasons given in the office action mailed 02/17/2022.
Claims 2, 3, and 6-19 depend on claim 1 and therefore are allowed.
Claims 4 and 5 depend on claim 1 and would be allowable if amended in a way to overcome the 35 USC 112 rejections above.
Claim 20 is allowed for similar reasons given in the office action mailed 02/17/2022.
Claim 21 depends on claim 20 and therefore is allowed.
Claim 32 is allowed for similar reasons given in the office action mailed 02/17/2022.
Claims 33-35 depend on claim 32 and therefore are allowed.

Claims 23-25 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, no prior art could be located that teaches or fairly suggests third information is information corresponding to an F- number based on pupil intensity distribution, in combination with the rest of the limitations of the claim.
Regarding claim 24, no prior art could be located that teaches or fairly suggests third information is information corresponding to an F- number based on depth of field, in combination with the rest of the limitations of the claim.
Regarding claim 25, no prior art could be located that teaches or fairly suggests optical member is a member in which a variation in the diaphragm position caused by the diaphragm control is not equivalent to at least one of a variation in the light amount, a variation in pupil intensity distribution, and a variation in depth of field, in combination with the rest of the limitations of the claim.
Regarding claim 31, no prior art could be located that teaches or fairly suggests 
 determination unit determines whether or not the memory unit stores the optical information on the combination of the image pickup accessory and each of the plurality of the intermediate accessories, wherein the communication unit transmits a determination result by the determination unit to the image pickup apparatus, and wherein when the memory unit stores the optical information on the combination, the communication unit transmits the optical information on the combination to the image pickup apparatus in response to a request from the image pickup apparatus, in combination with the rest of the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697